Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 1 of 9            FILED
                                                                2021 Jul-09 PM 02:34
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 2 of 9
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 3 of 9
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 4 of 9
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 5 of 9
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 6 of 9
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 7 of 9
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 8 of 9
Case 2:21-cv-00932-RDP Document 1 Filed 07/09/21 Page 9 of 9
